Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 04/11/2022. Claims 5 and 9-23 are allowed. Claims 1-4 and 6-8 are cancelled by applicant. The Examiner acknowledges the amendments of claims 1-2. The previous 102 and 103 rejections have been withdrawn due to applicant’s amendment claims.

Reasons for Allowance
Claims 5 and 9-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant invention is neither anticipated nor rendered obvious by the prior art because the composition of the structural device is not shown, taught nor suggested to have an automatic cleaner, specifically the means for scrubbing forms a boundary of the inlet port, the boundary extending to the inlet section, and in which the means for scrubbing is a forwardmost brush of the automatic cleaner when the body is travelling in a forward direction.
The prior of Hui (US Patent No. 8,510,889) teaches it was known in the art to have an automatic cleaner (Figures 5-8) comprising a body (element 120) having an inlet port (element 92) and outlet port (vacuum), an inlet section (element 40), a filter (col. 3, ll. 18-19), and a means for scrubbing/brush (element 122/124) interacting with a boundary of inlet port (see figures 5-8). However, the above reference means for scrubbing is in the middle of the device with a plurality of different brushes on the far right and left, thus the prior art does not disclose in which the means for scrubbing is a forwardmost brush of the automatic cleaner when the body is travelling in a forward direction.
The prior of Mastio (US Patent No. 8,771,504) teaches it was known in the art to have an automatic cleaner (Figures 1-13) comprising a body (element 1) having an inlet port (element 9) and outlet port (element 10), an inlet section (element 15), a filter (element 11), and a means for scrubbing/brush (element 4). However, the above reference means for scrubbing does not forms a boundary of the inlet port, the boundary extending to the inlet section, and in which the means for scrubbing is a forwardmost brush of the automatic cleaner when the body is travelling in a forward direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        06/06/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723